Exhibit 10.6

February 21, 2008

Mr. Larry De Shon

Executive Vice President – Operations

Avis Budget Group

6 Sylvan Way

Parsippany, NJ 07054

Dear Larry:

We are pleased to confirm your continued employment with Avis Budget Car Rental,
LLC, (“ABCR” or the “Company”), a subsidiary of Avis Budget Group, as Executive
Vice President – Operations, reporting to Bob Salerno.

Your salary, paid on a bi-weekly basis, will be $14,615.39, which equates to an
annualized salary of $380,000. Your target bonus will be 75% of your regular
base salary subject to the Company achieving performance goals as described in
the Management Incentive Plan for ABG Senior Executive Leadership and will be
based upon your eligible base salary during the performance period. The bonus
distribution is typically in the first quarter of the next year.

Per ABCR’s standard policy, this letter is not intended, nor should it be
considered, to be an employment contract for a definite or indefinite period of
time. As you know, employment with ABCR is at will, and either you or ABCR may
terminate your employment at any time, with or without cause.

If, however, your employment with ABCR is terminated by ABCR other than:
(i) “for cause” (as defined below); (ii) in connection with your disability
which prevents you from performing services for ABCR for a period of 12 months;
or (iii) death, you will receive a lump-sum severance payment equal to 200% of
your base salary plus your target incentive (bonus) and perquisites to include
car usage, financial planning and health coverage (Company-subsidized COBRA) for
a period of 24 months (excluding group life insurance and AD&D insurance). For
purposes of this agreement ‘company subsidized COBRA’ shall mean that the
Company shall subsidize the total cost of COBRA such that the contributions
required of you for health plan participation during the 24 month period shall
be substantially equal to the contributions required of active employed
executives of ABG. All other programs and perquisites would be governed by their
respective plan documents; provided, however, that the provision of such
severance pay is subject to, and contingent upon, your executing a separation
agreement with ABCR, in such form determined by ABCR, which requires you, in
part, to release all actual and purported claims against ABCR and its affiliates
and which also requires you to agree to: (i) protect and not disclose all
confidential and proprietary information of ABCR; (ii) not compete, directly or
indirectly, against ABCR for a period of no longer than one year after your
employment separation or for a period of time and within a geographic scope
determined by ABCR to be reasonable to protect ABCR’s business interests; and
(iii) not solicit any ABCR employees, consultants, agents or customers during
and for one year after your employment separation.



--------------------------------------------------------------------------------

Mr. Larry DeShon

Page Two

February 21, 2008

 

In addition, a lump sum will be paid in cash in lieu of the time-vesting portion
(RSUs but not PSUs) of your stock-based awards which would have been expensed in
accordance with their original vesting schedule by the one-year anniversary of
your termination of employment.

“Termination for Cause” shall mean: (i) your willful failure to substantially
perform your duties as an employee of the Company or any subsidiary (other than
any such failure resulting from your incapacity due to physical or mental
illness); (ii) any act of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company or any subsidiary; or (iii) conviction of a
felony or any crime involving moral turpitude (which conviction, due to the
passage of time or otherwise, is not subject to further appeal).

The by-laws of the Company provide that officers will be indemnified for their
authorized actions on behalf of our Company to the fullest extent permitted
under applicable law.

This severance pay as set forth in this letter is in lieu of and supersedes any
other severance benefits otherwise payable to you under any other agreement or
severance plan of ABCR or its affiliates.

Regards,

 

/s/ Mark J. Servodidio

Mark J. Servodidio Executive Vice President – Human Resources

Understood and accepted:

 

/s/ Larry De Shon

Larry De Shon

Date: February 22, 2008